Case 3:18-cv-13256-BRM-DEA Document 10 Filed 10/12/18 Page 1 of 3 PageID: 26



Jan Alan Brody, Esq.
Christopher J. Buggy, Esq.
CARELLA, BYRNE, CECCHI,
OLSTEIN, BRODY & AGNELLO
5 Becker Farm Road
Roseland, New Jersey 07068
Tel. (973) 994-1700
fax (973) 994-1744
ibrody@carellabyme.com
cbuggy@carellabyme.com

John B. Orenstein
Harry N. Niska
ROSS &ORENSTEIIJLLC
222 South Ninth Street, Suite 470
Minneapolis, Minnesota 55402
Tel. (612) 436-9802
Fax (612)436-9819
jorenstein@rossbizlaw.com
hniska@rossbizlaw.com

Attorneys for Ptaintff
Internaational Stones Fvt. Ltd.

                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY


Internaational Stones India Pvt. Ltd.,                Case No.: 3:18-cv-13256 (BRM) (DEA)

                                         Plaintiff,
                        V.                                CONSENT ORDER FOR
                                                             PRO HAC VICE
Elite Stone Importers, LLC,                              ADMISSION OF COUNSEL
                                         Defendant.


       THIS MATTER having been brought before the Court by Carella, Byrne, Cecchi,

Olstein, Brody & Agnello, P.C. (Christopher J. Buggy, Esq.), attorneys for Plaintiff

Internaational Stones India Pvt. Ltd., for an Order allowing John B. Orenstein, Esq., and Harry

N. Niska, Esq., to appear and participate pro hac vice, on notice to and with the consent of

Durkin & Durkin (Robert Cosgrove, Esq.), attorneys for defendant Elite Stone Importers, LLC,
Case 3:18-cv-13256-BRM-DEA Document 10 Filed 10/12/18 Page 2 of 3 PageID: 27



and the Court having reviewed the Declarations of Christopher J. Buggy, John B. Orenstein and

Harry N. Niska in support of the within application; and for good cause shown:

          IT IS on this                         of/713&’           ,2018 hereby,

          ORDERED that John B. Orenstein, Esq., a member of the bar of the State of New York

(among others set forth in the Declaration of John B. Orenstein), be permitted to appear pro hac

vice in the above-captioned matter pursuant to Local Civil Rule 101.1(c), United States District

Court for the District of New Jersey; provided, however, that all pleadings, briefs and other

papers filed with the Court shall be signed by Christopher J. Buggy, Esq., a member in good

standing of the Bar of the Supreme Court of New Jersey and the Bar of this Court, or any other

attorney in the firm of Carella, Byrne, Cecchi, Olstein, Brody & Agnello, P.C., who shall be held

responsible for said papers and for the conduct of the case and who shall be present before the

Court during all phases of this proceeding, unless expressly excused by the Court, as well as be

responsible for the conduct of the attorney admitted pro hac vice pursuant to this Order; and it is

further

          ORDERED that Harry N. Niska, Esq., a member of the bar of the State of Minnesota

(among others set forth in the Declaration of Harry N. Niska), be permitted to appear pro hac

vic in the above-captioned matter pursuant to Local Civil Rule 101.1(c), United States District

Court for the District of New Jersey; provided, however, that all pleadings, briefs and other

papers filed with the Court shall be signed by Christopher J. Buggy, Esq., a member in good

standing of the Bar of the Supreme Court of New Jersey and the Bar of this Court, or any other

aftorney in the firm of Carella, Byrne, Cecchi, Olstein, Brody & Agnello, P.C., who shall be held

responsible for said papers and for the conduct of the case and who shall be present before the

Court during all phases of this proceeding, unless expressly excused by the Court, as well as be



                                                 2
Case 3:18-cv-13256-BRM-DEA Document 10 Filed 10/12/18 Page 3 of 3 PageID: 28



responsible for the conduct of the attorney admitted pro hac vice pursuant to this Order; and it is

further

          ORDERED that John B. Orenstein, Esq. and Harry N. Niska, Esq., shall each pay the

annual fee to the New Jersey Lawyer’s fund for Client Protection in accordance with New

Jersey Rule of Court 1:28-2 within twenty (20) days from the date of entry of this Order; and it is

further

          ORDERED that John B. Orenstein, Esq., and Harry N. Niska, Esq., shall each make a

payment of $150.00 on admission payable to Clerk, USDC; and it is further

          ORDERED that John B. Orenstein, Esq., and Harry N. Niska, Esq., shall be bound by the

Local Civil Rules of the United States District Court for the District of New Jersey, including,

but not limited to, the provisions of Local Civil Rule 103.1, Judicial Ethics and Professional

Responsibility, and Local Civil Rule 104.1, Discipline of Attorneys.



                                              SO ORDERED:




                                              HON. DOUGLAS E. AR1, U.S.M.J.




                                                 3
